DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 8, 10, 17, 25, 26, 28, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 25 recite the limitation “communicate (or communicating) based on a current beam pair configured for full-duplex communication” which makes the claims indefinite.  A beam pair is widely understood to have a Tx beam and a Rx beam, hence a beam pair would enable communication to occur in one direction only, from a transmitter to a receiver.  This configuration and understanding of a beam pair conflict with Applicant’s claim of “full duplex communication”.  Examiner will interpret as best understood.
Claims 2-16, 26-28 are rejected for claiming dependency from rejected claims 1, 25 respectively.
Claims 2, 4, 8, 26, 28 recite the limitation “measuring, over the scheduled uplink resources, the uplink communication using one or more receive beams of the one or more new candidate beam pairs” which makes the claim indefinite.  It appears Applicant is claiming the apparatus measuring its own uplink transmission.  In beamforming, it is widely understood that a Rx beam must be approximately same beam “axis” as the corresponding Tx beam.  It’s unclear if the claimed “receive beam” can be aligned with the transmit beam if both transmit and receive beams are from the same device.  Examiner will interpret as best understood.
Claims 3, 5-8, 27 are rejected for claiming dependency from the above rejected claims 2, 4, 26 respectively.
Claims 2, 4, 26, 28 recite the limitation “determining the one or more new candidate beam pairs as each including the transmit beam…” which makes the claim indefinite.  Applicant appears to claim each beam pair having the same/sharing the transmit beam.  Examiner will interpret as best understood.
Claim 10 recites the limitation “…determining that a current measurement result of one or more current beams…” which makes the claim indefinite.  Claim 10 claims dependency from claims 9 and 1 which recites a single “current beam pair”, hence it’s unclear if “one or more beams” are part of “current beam pair” or candidate beam pairs.  Examiner will interpret as best understood.
Claims 17, 29 recite the limitation “receive (or receiving) a measurement result…of at least one new candidate beam pair of one or more new candidate beams…” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “receive (or receiving) a measurement result…of at least one new candidate beam pair of the new candidate beam pairs…” or not.  Examiner will interpret as best understood.
Claims 17, 29 recite the limitation “one or more new candidate beams” which makes the claims indefinite.  It’s unclear of these candidate beams are part of the configuration transmitted for duplex communication or not.  Examiner will interpret as best understood.
Claims 18-24, 30 are rejected for claiming dependency from the above rejected claims respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 14, 16, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (USPN 2018/0199328) in view of Luo et al (USPN 2019/0116605).

	Regarding claim 1, Sang discloses 
	an apparatus for wireless communication, comprising: (device/UE, FIG. 12 #1200, operable for wireless communication comprising [0159-0163]
	a transceiver; (communication interface (FIG. 12 #1216)
	a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to execute the instructions to cause the apparatus to: (processing unit, FIG. 12 #1202, coupled to memory storage, FIG. 12 #1210 #1212, and transceiver, and executing instructions stored in the memory to perform [0161-0163, 0023, 0040]
	communicate based on a current beam pair configured for full-duplex communication (UE communicating with another device/TRP using a current beam pair as part of multiple beam pair for full-duplex communication [0025], FIGs. 6, 7
	Sang does not expressly disclose autonomously measure one or more new candidate beam pairs using configured resources to determine measurement results for the one or more new candidate beam pairs; report, based on a measurement result for at least one new candidate beam pair of the one or more new candidate beam pairs, the measurement result or an indication of the at least one new candidate beam pair

 	Luo discloses autonomously measure one or more new candidate beam pairs using configured resources to determine measurement results for the one or more new candidate beam pairs (UE measures on its own a candidate beam pair using configured resources for BRSRP and/or RSSI [0104-0108, 0117-0120], FIGs. 5, 7
	report, based on a measurement result for at least one new candidate beam pair of the one or more new candidate beam pairs, the measurement result or an indication of the at least one new candidate beam pair (UE sends measurement report including a pair of serving downlink as beam pair link (BPL) having the highest BRSRP [0118-0120], FIGs. 7, 11, 12 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “autonomously measure one or more new candidate beam pairs using configured resources to determine measurement results for the one or more new candidate beam pairs; report, based on a measurement result for at least one new candidate beam pair of the one or more new candidate beam pairs, the measurement result or an indication of the at least one new candidate beam pair” as taught by Luo into Sang’s system with the motivation to enable a UE to select new beam pairs when current beams fail (Luo, paragraph [0104-0108, 0117-0120], FIGs. 5, 7)

Claim 25 is rejected based on similar ground(s) provided in rejection of claim 1.

	Regarding claim 13, Luo discloses “report the measurement result or the indication of the at least one new candidate beam pair via media access control (MAC) control element (CE)” UE transmitting measurement report via MAC-CE [0106]

	Regarding claim 14, Luo discloses “report the measurement result or the indication of the at least one new candidate beam pair in uplink control information (UCI) over uplink channel resources” UE transmitting measurement report via UCI [0144]

	Regarding claim 16, Luo discloses “to receive an indication to use the at least one new candidate beam pair in subsequent communications” utilizing BPLs for subsequent communication [0053, 0054, 0104-0108, 0117-0120], FIGs. 5, 7, 13)


Claims 17-22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (USPN 2019/0116605) in view of Cirik et al (USPN 2019/0215888).

	Regarding claim 17, Luo discloses 	
	an apparatus for wireless communication, comprising: (scheduling entity/base station [0172-0177], FIG. 17
	a transceiver (transceiver, FIG. 17 #1710)
	a memory configured to store instructions; and one or more processors communicatively coupled to the memory and the transceiver, wherein the one or more processors are configured to execute the instructions to cause the apparatus to: (memory, FIG. 17 #1705 #1706) coupled to processor, FIG. 17 #1704, and transceiver comprising instructions executed by processor to perform
	measuring new candidate beam pairs for full duplex communication (scheduling entity/base station transmitting BRS for UE to measure candidate beam pair using configured resources for BRSRP and/or RSSI [0104-0108, 0117-0120], FIGs. 5, 7, 11
	receive a measurement result or an indication of at least one new candidate beam pair or one or more candidate beams measured (UE sends measurement report including a pair of serving downlink as beam pair link (BPL) having the highest BRSRP [0118-0120, 0355, 0358], FIGs. 7, 11, 12 
	Luo does not expressly disclose transmit a configuration indicating a measurement gap; receive measurement result or indication measured during the measurement gap

	Cirik discloses transmit a configuration indicating a measurement gap (bae station transmitting indication to UE to measure beam pairs [0309-0311]
	receive measurement result or indication measured during the measurement gap (base station receive report from UE containing result measured [0358, 0109, 0135]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit a configuration indicating a measurement gap; receive measurement result or indication measured during the measurement gap” as taught by Luo into Sang’s system with the motivation to enable a UE to select new beam pairs when current beams fail (Luo, paragraph [0104-0108, 0117-0120], FIGs. 5, 7)

Claim 29 is rejected based on similar ground(s) provided in rejection of claim 17.

	Regarding claims 18, 30, Cirik discloses “transmit the configuration based on receiving a request for the measurement gap” measurement and reporting can be initiated by UE due to beam failure [0308]

	Regarding claim 19, Luo discloses “configuration indicates one or more parameters for transmitting the measurement result” configuration provided by base station indicating frequency (e.g. periodic/aperiodic) as well as ways to transmit report to base station [0106]

	Regarding claim 20, Luo disclose “determining that the measurement result is above or below a threshodl” measurement result above threshold [0108, 0123]

	Regarding claim 21, Luo discloses “report the measurement result or the indication of the at least one new candidate beam pair via media access control (MAC) control element (CE)” UE transmitting measurement report via MAC-CE [0106]

	Regarding claim 22, Luo discloses “report the measurement result or the indication of the at least one new candidate beam pair in uplink control information (UCI) over uplink channel resources” UE transmitting measurement report via UCI [0144]

	Regarding claim 24, Luo discloses “to receive an indication to use the at least one new candidate beam pair in subsequent communications” utilizing BPLs for subsequent communication [0053, 0054, 0104-0108, 0117-0120], FIGs. 5, 7, 13)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Deenoo et al (WO 2018085144 A1) 	FIG. 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469